[Execution]

GUARANTEE

 

 

GUARANTEE dated as of March __, 2013 (“Guarantee”) made by XZERES WIND EUROPE
LIMITED (the “Guarantor”), in favor of RENEWABLE POWER SOURCES, LLC, a Delaware
limited liability company, as Lender (the “Lender”) under the Loan Agreement
referred to below.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Loan and Security Agreement dated as of March __, 2013
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) among XZERES CORP., a Nevada corporation (“Xzeres”),
and its wholly-owned subsidiary, XZERES ENERGY SERVICES CORP., a Nevada
corporation (“Energy” and, collectively with Xzeres, jointly and severally,
“Borrower”), and Lender, the Lender has agreed to make extensions of credit to
the Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, the Guarantor will derive substantial direct and indirect benefit from
the making of the Loans; and

WHEREAS, in consideration of the loan and advances to be made to Borrower,
Guarantor has agreed to guarantee payment and performance of the Borrower’s
obligations under the Loan Agreement and the other Loan Documents;

NOW, THEREFORE, to induce the Lender to make loans and extensions of credit to
the Borrower under the Loan Agreement and for other consideration the receipt
and sufficiency of which is hereby acknowledged, the Guarantor hereby agrees
with the Lender as follows:

1.                  Defined Terms. (a) Unless otherwise defined herein, terms
defined in the Loan Agreement and used herein shall have the meanings given to
them in the Loan Agreement.

(b)               As used herein, “Obligations” shall mean all loans, advances,
debts, expense reimbursement, fees, liabilities, and obligations, for the
performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or amounts are
liquidated or determinable) owing by Borrower to Lender, of any kind or nature,
present or future, whether or not evidenced by any note, agreement or other
instruments, whether arising under any of the Loan Documents or under any other
agreement between any Borrower and Lender, and all covenants and duties
regarding such amounts. This term includes all principal, interest (including
interest accruing at the then applicable rate provided in the Loan Agreement
after the maturity of the Loans and interest accruing at the then applicable
rate provided in the Loan Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed

1

 

in such proceeding), Fees, Charges, expenses, attorneys’ fees and any other sum
chargeable to any Borrower under any of the Loan Documents, and all principal
and interest due in respect of the Loans and all obligations and liabilities of
the Guarantor under this Guarantee.

(c)                The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Guarantee shall refer to this Guarantee as a
whole and not to any particular provision of this Guarantee, and section and
paragraph references are to this Guarantee unless otherwise specified.

(d)               The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

2.                  Guarantee. (a) Guarantor hereby unconditionally and
irrevocably guarantees to the Lender and its successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b)               The Guarantor further agrees to pay any and all reasonable
expenses (including, without limitation, all fees and disbursements of counsel)
which may be paid or incurred by the Lender in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Guarantee.

(c)                The Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of the Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Lender hereunder.

(d)               No payment or payments made by the Borrower, any other
guarantor or any other Person or received or collected by the Lender from the
Borrower, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment or payments, other than
payments made by the Guarantor in respect of the Obligations or payments
received or collected from the Guarantor in respect of the Obligations, remain
liable for the Obligations hereunder until the Obligations are indefeasibly paid
in full.

(e)                The Guarantor agrees that whenever, at any time, or from time
to time, it shall make any payment to the Lender on account of its liability
hereunder, it will notify the Lender in writing that such payment is made under
this Guarantee for such purpose.

3.                  No Subrogation. Notwithstanding any payment or payments made
by the Guarantor hereunder or any set-off or application of funds of the
Guarantor by the Lender, the Guarantor shall not be entitled to be subrogated to
any of the rights of the Lender against the Borrower or any other guarantor or
any collateral security or guarantee or right of offset held by the Lender for
the payment of the Obligations, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from any Borrower or any other Person in
respect of payments made by the Guarantor hereunder until all amounts owing to
the Lender

2

 

by the Borrower on account of the Obligations are indefeasibly paid in full. If
any amount shall be paid to the Guarantor on account of such subrogation rights
at any time when all of the Obligations shall not have been indefeasibly paid in
full, such amount shall be held by the Guarantor in trust for the Lender,
segregated from other funds of the Guarantor and shall forthwith upon receipt by
the Guarantor, be turned over to the Lender in the exact form received by the
Guarantor (duly indorsed by the Guarantor to the Lender, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Lender may elect.

4.                  Amendments, etc. with respect to the Obligations; Waiver of
Rights. The Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Guarantor and without notice to or
further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Lender may be rescinded and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Lender, and the Loan Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Lender) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Lender for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released. The
Lender shall not have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto. When making any demand hereunder
against the Guarantor, the Lender may, but shall be under no obligation to, make
a similar demand on the Borrower or any other guarantor, and any failure by the
Lender to make any such demand or to collect any payments from the Borrower or
any such other guarantor or any release of the Borrower or such other or
guarantor shall not relieve the Guarantor of the obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Lender against the Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

5.                  Guarantee Absolute and Unconditional. The Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Lender upon this Guarantee
or acceptance of this Guarantee, and the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guarantee; and all dealings
between the Borrower and the Guarantor, on the one hand, and the Lender on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. The Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or the Guarantor with respect to the Obligations. The
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Loan Agreement, or any
other Loan Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time

3

 

to time held by the Lender (b) any defense, set-off or counterclaim (other than
a defense of payment or performance) which may at any time be available to or be
asserted by the Borrower against the Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Obligations, or of the Guarantor
under this Guarantee, in bankruptcy or in any other instance. When pursuing its
rights and remedies hereunder against any Guarantor, the Lender may, but shall
be under no obligation to, pursue such rights and remedies as it may have
against the Borrower or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Lender to pursue such other rights or remedies or to collect
any payments from the Borrower or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Lender against
the Guarantor. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantor and
the successors and assigns thereof, and shall inure to the benefit of the
Lender, and its successors, indorsees, transferees and assigns, until all the
Obligations and the obligations of the Guarantor under this Guarantee shall have
been satisfied by indefeasible payment in full in cash.

6.                  Reinstatement. This Guarantee shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or the Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or the Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

7.                  Payments. The Guarantor hereby guarantees that payments
hereunder will be paid to the Lender without set-off or counterclaim in U.S.
Dollars at the office of the Lender located at 430 East 56th Street, 4G, New
York, New York 10022.

8.                  Representations and Warranties. The Guarantor hereby
represents and warrants that:

(a)                (i) it is a private limited company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has the power and authority and the legal right to own and operate
its property, to lease the property it operates and to conduct the business in
which it is currently engaged, and (ii) it has the power and authority and the
legal right and capacity to execute and deliver, and to perform its obligations
under, this Guarantee and has taken all necessary action to authorize its
execution, delivery and performance of this Guarantee;

(b)               this Guarantee constitutes a legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, except as
affected by bankruptcy,

4

 

insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting the enforcement of creditors’ rights generally,
general equitable principles and an implied covenant of good faith and fair
dealing;

(c)                the execution, delivery and performance of this Guarantee
will not violate any provision of any Requirement of Law or Contractual
Obligation of the Guarantor and will not result in or require the creation or
imposition of any Lien on any of the properties or revenues of the Guarantor
pursuant to any Requirement of Law or Contractual Obligation of the Guarantor;

(d)               no consent or authorization of, filing with, or other act by
or in respect of, any arbitrator or Governmental Authority and no consent of any
other Person (including, any shareholder or creditor of the Guarantor) is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guarantee;

(e)                no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or against any of its
properties or revenues (i) with respect to this Guarantee, or any of the
transactions contemplated hereby or (ii) which could have a material adverse
effect on the business, property or financial or other condition of the
Guarantor;

(f)                the statements concerning the financial condition and net
worth of such Guarantor previously provided to the Lender are true and correct;
there is no event, fact, circumstance or condition known to such Guarantor which
is inconsistent with any such statements or is required to be disclosed in order
to cause such statements not to be misleading.

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each borrowing by the
Borrower under the Loan Agreement on and as of such date of borrowing as though
made hereunder on and as of such date.

9.                  Notices. All notices, requests and demands to or upon the
Lender or the Guarantor to be effective shall be in writing (except as expressly
provided herein) at their respective addresses set forth below or at such other
address as may hereafter be specified in a notice designated as a notice of
change of address under this Section 9. Any notice or request required to be
given hereunder shall be given by (a) hand delivery, (b) overnight courier, (c)
registered or certified mail, return receipt requested, or (d) facsimile to the
number set out below (or such other number as may hereafter be specified in a
notice designated as a notice of change of address) with electronic confirmation
of its receipt. Any notice or request required to be given hereunder shall be
deemed given on the earlier of (i) actual receipt thereof, and (ii) (A) one (1)
business day following posting thereof by a recognized overnight courier, (B)
three (3) days following posting thereof by registered or certified mail, return
receipt requested, or (C) upon the sending thereof when sent by facsimile with
electronic confirmation of its receipt, in each case addressed to each party at
its address set forth below or at such other address as has been furnished in
writing by a party to the other by like notice:

5

 

(i)                 if to the Lender, at its address or transmission number for
notices provided in the Loan Agreement; and

(ii)               if to the Guarantor, at its address or transmission number
for notices set forth under its signature below.

The Lender and the Guarantor may change their respective addresses and
transmission numbers for notices by notice in the manner provided in this
Section.

10.              Severability. Any provision of this Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11.              Integration. This Guarantee represents the agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Lender relative to the subject matter hereof not
reflected herein.

12.              Amendments in Writing; No Waiver; Cumulative Remedies. (a) None
of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Lender, provided that any provision of this Guarantee may
be waived by the Lender in a letter or agreement executed by the Lender or by
telex or facsimile transmission from the Lender.

(b)               The Lender shall not by any act (except by a written
instrument pursuant to paragraph 12(a) hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Lender would otherwise have
on any future occasion.

(c)                The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

13.              Section Headings. The section headings used in this Guarantee
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

14.              Negative Covenants. Guarantor hereby agrees that it shall not
accept or receive from any Borrower any intercompany transfers or advances and
shall not engage in any commercial transactions with any Borrower, except as
permitted under the Loan Agreement.

6

 

15.              Successors and Assigns. This Guarantee shall be binding upon
the successors and assigns of the Guarantor and shall inure to the benefit of
the Lender and its successors and assigns.

16.              APPLICABLE LAW. THIS GUARANTEE SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
THE LAWS OF WHICH GUARANTOR HEREBY EXPRESSLY ELECTS TO APPLY TO THIS GUARANTEE,
WITHOUT GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW THEREUNDER. GUARANTOR
AGREES THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS
GUARANTEE SHALL BE COMMENCED IN ACCORDANCE WITH THE PROVISIONS OF THIS
GUARANTEE.

17.              WAIVER OF JURY TRIAL. GUARANTOR HEREBY WAIVES ANY AND ALL
RIGHTS THAT IT MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER
DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING BETWEEN GUARANTOR, LENDER OR
ITS SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTEE,
THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR THE COLLATERAL. IT IS INTENDED
THAT SAID WAIVER SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR
COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN GUARANTOR AND LENDER.
GUARANTOR WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR
COUNTERCLAIMS OF ANY KIND, NATURE OR DESCRIPTION IN ANY ACTION OR PROCEEDING
INSTITUTED BY LENDER WITH RESPECT TO THIS GUARANTEE, THE OTHER LOAN DOCUMENTS,
THE OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING
THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.

18.              CONSENT TO JURISDICTION. GUARANTOR HEREBY (a) IRREVOCABLY
SUBMITS AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK, NEW YORK COUNTY WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS GUARANTEE, THE OTHER LOAN
DOCUMENTS, THE OBLIGATIONS AND/OR THE COLLATERAL OR ANY MATTER ARISING THEREFROM
OR RELATING THERETO, AND (b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
BASED ON VENUE OR FORUM NON CONVENIENS WITH RESPECT THERETO. IN ANY SUCH ACTION
OR PROCEEDING, GUARANTOR WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR
OTHER PROCESS AND PAPERS THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO GUARANTOR AT ITS
OFFICES SET FORTH HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS RECEIVED
NOTICE AS PROVIDED IN THIS GUARANTEE. NOTWITHSTANDING THE FOREGOING, GUARANTOR
CONSENTS TO THE COMMENCEMENT BY LENDER OF ANY SUIT, ACTION OR PROCEEDING IN ANY
OTHER JURISDICTION TO

7

 

ENFORCE LENDER'S RIGHTS AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING.

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the day and year first above written.

 

XZERES WIND EUROPE LIMITED

 

 

By:

 

Name:

 

Title:

 

Address:

___________________________

___________________________

Telephone: (___) ___-____

Facsimile: (___) ___-____

9

 

 

 

STATE OF



COUNTY OF

 

 

On this ____ day of _______, 2013, before me personally came
______________________________, to me known, who, being duly sworn, did depose
and say, that he is the ____________________ of XZERES WIND EUROPE LIMITED, the
corporation described in and which executed the foregoing instrument; and that
he signed his name thereto by order of the board of directors of said company.

 

 

 

_________________________________

Notary Public

 

10

 

